Citation Nr: 0804418	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a gunshot wound scar of the left shoulder.  




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	Examination on October 26, 2004, showed the veteran to 
have a tender gunshot wound scar of the left shoulder.  

2.	On examination on January 15, 2005, or in February 2005, 
tenderness of the left shoulder scar was not demonstrated.  

3.   No significant muscle damage has been shown and the scar 
is not on an exposed area of the body.  No other functional 
limitation is shown.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for a gunshot would 
scar of the left shoulder are met from October 26, 2004, to 
January 15, 2005.  Otherwise a noncompensable rating is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Code 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in September 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran is seeking an increased rating for the residuals 
of the shell fragment wound scar of his left shoulder.  The 
record shows that during service, the veteran sustained shell 
fragment wounds, including a wound of the left shoulder.  In 
January 1968, superficial purulence at one end of the 
incision was found.  The wound was debrided superficially, 
without evidence of deep infection.  The next day, the wound 
was noted to be healing fine.  

An examination was conducted by VA in March 1971.  At that 
time, there was a 3 inch by one inch scar on the left lateral 
aspect of the left shoulder, with some definite keloid 
formation.  There was no evidence of limitation of function 
of the shoulder or of destruction of muscle tissue.  The 
diagnosis was residuals of a gunshot wound of the left 
shoulder.  

An examination was conducted by VA in October 26, 2004.  At 
that time, the veteran reported that he had sustained a 
gunshot wound of the left hand that bounced off and hit him 
in the left shoulder.  He stated that the left shoulder was 
tender if the area was touched or struck.  The left shoulder 
scar overlay the left deltoid and was slightly curved and 
measured 6 by 2 cm.  It was mildly tender, nonadherent, 
smooth and not unstable.  The scar was slightly depressed.  
There was mild hyperpigmentation along the entirety.  There 
was mild induration in the motion, but no real inflexibility.  
There was no limitation of motion or other limitation of 
function caused by the scars.  He had normal range of motion 
of the shoulders.  The pertinent diagnosis was gunshot would 
scar of the left shoulder, as described.  

An examination was conducted by VA in January 15, 2005.  The 
veteran complained of some occasional aches in the shoulder, 
but no stiffness, swelling, heat, redness, instability, 
locking, or problems with repetitive use.  In cold weather, 
he noticed a change in the feeling of his arm.  On 
examination, the veteran had complete and painless range of 
motion.  Examination of the scar showed it to be well-healed 
on the anterolateral portion of the deltoid on the left side, 
measuring 6cm by 4cm.  There was no pain on examination.  
There was no adherence to the underlying tissues.  The scar 
was not unstable, elevation or depression.  The scar was 
superficial and not deep.  There was no inflammation, edema, 
or keloid formation.  There was no dimple or muscle defects.  
The diagnosis was gunshot wound of the left arm.  

An examination was conducted by VA in February 2005.  At that 
time examination showed a scar on the left lower deltoid 
measuring 6 cm by 2.5 cm at its thickest point.  It was 
nontender and nonadherent.  It was smooth without ulcerations 
and was not unstable in appearance.  It was neither elevated 
or depressed and superficial without edema or keloid 
formation.  It was hyperpigmented without induration or 
inflexibility.  It did not cause limitation of motion or 
function of the left shoulder.  The diagnosis was of left 
deltoid scar.  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion:
Area or areas exceeding 144 square inches (929 
sq.cm.).warrants a 40 evaluation; 
Area or areas exceeding 72 square inches (465 sq. 
cm.).warrants a 30 evaluation;
Area or areas exceeding 12 square inches (77 sq. 
cm.).warrants a 20 evaluation
Area or areas exceeding 6 square inches (39 sq. cm.).warrants 
a 10 percent evaluation

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A deep scar is one associated with underlying soft 
tissue damage.  

38 C.F.R. § 4.118, Code 7801

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater s 
10 percent evaluation is warranted.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

Scars that are superficial or unstable, warrant a10 percent 
evaluation.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803.  

Scars, that are superficial and painful on examination, 
warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Code 7805.  

The veteran has a superficial scar as a residual of the left 
shoulder.  The scar is not shown to limit function of the 
shoulder and is not of sufficient size or associated with the 
underlying tissue so that a compensable rating is warranted 
under the criteria of diagnostic code 7801.  The scar was, 
however, shown to be tender on examination in October 2004.  
While this tenderness was not duplicated on examination in 
January or February 2005, the veteran is shown to be entitled 
to a compensable evaluation during that time that tenderness 
in the scar was noted.  See Hart, supra.  Therefore, a 
compensable rating is warranted from October 26, 2004, to 
January 15, 2005.  At that point, improvement is shown and 
the compensable evaluation is no longer warranted.  A 
noncompensable rating is otherwise for assignment.

It is noted that there are no other significant limitations 
shown.  No significant muscle damage is shown and there is no 
tissue loss.  There is no functional limitation caused by the 
scar.  No other basis for a compensable rating has been 
identified.


ORDER

A compensable evaluation for the residuals of a gunshot wound 
scar of the left shoulder is warranted from October 26, 2004, 
to January 15, 2005, when a noncompensable evaluation is 
otherwise warranted, subject to the controlling regulations 
governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


